


Exhibit 10(i)(d)

 

EXERCISE OF OPTION TO EXTEND AND

AMENDMENT NO. 1

TO

CHARTER PARTY

DATED OCTOBER 6, 2005

(THE “CHARTERPARTY”)

BETWEEN

CHRIS TANKER CORPORATION   (THE “OWNERS”)

AND

DHT CHRIS VLCC CORP. (THE “CHARTERERS”)

FOR THE VESSEL

OVERSEAS CHRIS

 

Pursuant to clause 99 of the Charterparty, the Charterers hereby declare, as of
November 26, 2008, the exercise of the first 12 months of the option period
which shall commence on October 17, 2011 at 0001 hours GMT and end on October16,
2012 at 2400 hours GMT (the “Option Period”).

 

As of the date of this agreement, the Owners and the Charterers hereby amend the
terms of the Charterparty as follows:

 

(1) Notwithstanding clause 99, the rate during the Option Period shall, at the
option of the Charterers, be:

 

a)              usd 38,500 per day; or

b)             the market rate as determined by the Association of Shipbrokers
Agents and Agents Tanker Broker Panel plus five percent  provided, however, that
the rate payable during the Option Period shall never be less than usd 33,500
per day.

 

(2) Except as expressly amended by this agreement, the terms and conditions of
the Charterparty  remain unchanged and in full force and effect including,
without limitation, the profit sharing arrangement between the Owners and the
Charterers.

 

 

January 15, 2009

 

 

For Chris Tanker Corporation

 

For DHT Chris VLCC Corp.

 

 

 

 

 

By:

/s/Ole Jacob Diesen

 

By:

/s/Mats Berglund

 

 

 

 

 

Name: 

/s/Ole Jacob Diesen

 

Name: 

Mats Berglund

 

 

 

 

 

Title:

Vice President

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------
